242 Cal. App. 2d 66 (1966)
BUD FULLER et al., Plaintiffs and Respondents,
v.
THE SAN BERNARDINO VALLEY MUNICIPAL WATER DISTRICT et al., Defendants and Appellants.
Civ. No. 7728. 
California Court of Appeals. Fourth Dist., Div. Two.  
May 6, 1966.
 Surr & Hellyer, Robert J. Webb, James W. Dilworth and John B. Surr for Defendants and Appellants.
 Cosgrove, Cramer, Rindge & Barnum and J. D. Barnum, Jr., for Plaintiffs and Respondents.
 TAMURA, J.
 This is an appeal from an order made subsequent to the entry of the judgment directing the issuance of a peremptory writ of mandate ordering San Bernardino Valley Municipal Water District to terminate its proceedings for the annexation of territory underlying Big Bear Lake. That judgment was this day affirmed in Fuller v. San Bernardino Valley Municipal Water Dist., ante, p. 52 [51 Cal. Rptr. 120] 4th Civil No. 7560.
 The judgment directing issuance of the peremptory writ was entered on November 22, 1963. On the same date appellant filed its notice of appeal and adopted an ordinance purporting to annex the territory in question. The ordinance was filed with the Secretary of State on December 26, 1963.
 On December 23, 1963, respondents filed a notice of motion pursuant to section 1110b of the Code of Civil Procedure for an order that the appeal shall not stay the judgment or peremptory writ. The motion was duly heard and on January 20, 1964, the court made its order that the appeal shall not operate as a stay and directed the clerk to issue the peremptory writ of mandate forthwith. This appeal is from that order. *68
 [1] Since the judgment directing issuance of the writ has been affirmed, the issues sought to be raised by this appeal have become moot. [2] The rights of respondent under the judgment granting the peremptory writ cannot be affected by the subsequent completion of the purported annexation by appellant. (City of Colton v. City of Rialto, 230 Cal. App. 2d 174 [40 Cal. Rptr. 766].) [3] An appeal may be dismissed on the court's own motion where the issue has become moot by reason of a decision in another pending action or in the same action. (Nomm v. Nomm, 164 Cal. App. 2d 663, 664 [330 P.2d 839]; County of Los Angeles v. Department of Social Welfare, 114 Cal. App. 2d 827, 828 [250 P.2d 716]; Burks v. Bronson, 58 Cal. App. 143 [207 P. 1018].) See also City of Coronado v. Sexton, 227 Cal. App. 2d 444 [38 Cal. Rptr. 827].
 For the foregoing reason, this appeal is dismissed on the court's own motion.
 Kerrigan, Acting P. J., concurred.